Grant, J.
{after stating the facts). 1. No attempt is made to sustain the validity of the tax. Its stock was assessable to the stockholders at their places of residence. 1 Comp. Laws, §§ 3831, 3836; Lenawee Co. Sav. Bank v. City of Adrian, 66 Mich. 273 (33 N. W. 304).
It is first objected, on behalf of the defendant, that plaintiff cannot recover, because it is limited to the reason stated in the protest, viz., excessive valuation. This protest was not made under the statute, which requires the grounds for the protest to be stated, and limits the protest to the reasons therein stated. This was a tax paid under a threat of levy, and in a suit brought to recover it back the taxpayer is not limited to the reasons stated in the pro*468test. Babcock v. Township of Beaver Creek, 64 Mich. 601 (31 N. W. 423).
2. It is urged that the plaintiff should have applied to the board of review to correct the assessment, and that, having failed to do so, it is now estopped to contest it. This rule does not apply to a case where the assessment is absolutely void and the property is not subject to taxation. City of Detroit v. Wayne Circuit Judge, 127 Mich. 604 (86 N. W. 1032).
Judgment affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.